--------------------------------------------------------------------------------

SHARE PURCHASE AGREEMENT

THIS AGREEMENT is dated for reference as of the 5th day of April, 2006.

AMONG:

EDI EXPLORATION DRILLING INTERNATIONAL HOLDING GmbH, a company duly formed under
the laws of Germany, with its principal office at Goethestrasse 61, D-45721
Haltern Am See, Germany

(hereinafter called the "Vendor")

OF THE FIRST PART

AND:

INVISION CAPITAL, INC., a corporation duly formed under the laws of Nevada with
its principal office at #205 - 1480 Gulf Road, Point Roberts, WA 98281

(hereinafter called the "Purchaser")

OF THE SECOND PART

AND:

EDI EXPLORATION DRILLING INTERNATIONAL GmbH, a company with limited liability
duly formed under the laws of Germany with its principal office at Goethestrasse
61, D-45721 Haltern Am See, Germany

(hereinafter called the "Company")

OF THE THIRD PART

AND:

FRANK RIGNEY of 768 Westcot Place, West Vancouver, British Columbia, Canada V7S
1N9

(hereinafter called the "Principal Shareholder")

OF THE FOURTH PART

WHEREAS:

A. The Purchaser has offered to purchase all of the issued and outstanding
shares of the Company;

B. The Vendor has agreed to sell to the Purchaser all of the issued and
outstanding shares of the Company held by the Vendor on the terms and conditions
set forth herein;

1

--------------------------------------------------------------------------------

C. In order to induce the Vendor to sell the shares of the Company to the
Purchaser, the Principal Shareholder has agreed to sell and transfer to the
Vendor certain shares of the Purchaser;

D. In order to record the terms and conditions of the agreement among them the
parties wish to enter into this Agreement;

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the foregoing
and of the sum of $1.00 paid by the Purchaser to the Vendor and to the Company,
the receipt of which is hereby acknowledged, the parties hereto agree each with
the other as follows:

1.

INTERPRETATION

1.1 Where used herein or in any amendments or Schedules hereto, the following
terms shall have the following meanings:

  (a)

"Business" means the business in which the Company is engaged, namely:

          (i)

selling, deploying and maintaining machinery for water exploration; and

          (ii)

any other enterprise that is directly related to the foregoing.

          (b)

"Closing Date" means the fifth business day following the day on which the
Company delivers the financial statements referred to in Article 5 to the
Purchaser or such other date as may be mutually agreed upon by the parties
hereto but in any event not more than 60 days from the date of this Agreement.

          (c)

"Company Financial Statements" means those audited financial statements of the
Company, as at December 31, 2005, which are attached as Schedule "A" hereto.

          (d)

"Company Shares" means all of the shares of the registered capital stock of the
Company held by the Vendor, being all of the issued, outstanding and registered
shares of the Company.

          (e)

“Patents” means the patent applications described in Schedule “I“ hereto.

          (f)

"Principal Shares" means the 20,000,000 presently issued restricted common
shares of the Purchaser held by the Principal Shareholder to be transferred to
the Vendor as described in paragraph 2.4.

          (g)

"Purchaser Audited Financial Statements" means those audited financial
statements of the Purchaser as at July 31, 2005, attached as Schedule “B”
hereto.

          (h)

"Purchaser Financial Statements" means, collectively, the Purchaser Audited
Financial Statements and the Purchaser Unaudited Financial Statements.

          (i)

"Purchaser Shares" means those fully paid and non-assessable shares in the
common stock of the Purchaser to be issued by the Purchaser to the Vendor as set
out in Article 2.

2

--------------------------------------------------------------------------------


  (j)

“Purchaser Unaudited Financial Statements” means those unaudited financial
statements of the Purchaser as at January 31, 2006, attached as Schedule “C”
hereto.

        (k)

“Securities Act” means the United States Securities Act of 1933.

1.2 All dollar amounts referred to in this Agreement are in United States funds,
unless expressly stated otherwise.

1.3 The following schedules are attached to and form part of this Agreement:

Schedule A – Company Financial Statements
Schedule B – Purchaser Audited Financial Statements
Schedule C – Purchaser Unaudited Financial Statements
Schedule D – Employment, Service & Pension Agreements of the Company
Schedule E – Real Property & Leases of the Company
Schedule F – Encumbrances on the Company's Assets
Schedule G – Company Litigation
Schedule H – Purchaser Litigation
Schedule I – Patents and Trademarks of the Company
Schedule J – Agreement and Deed of Transfer

2.

SHARE EXCHANGE AND PURCHASE OF SHARES

2.1 The Vendor hereby covenants and agrees to sell, assign and transfer to the
Purchaser, and the Purchaser covenants and agrees to purchase from the Vendor,
the Company Shares held by the Vendor.

2.2 In consideration for the sale of the Company Shares by the Vendor to the
Purchaser, the Purchaser shall allot and issue to the Vendor or its nominees the
Purchaser Shares.

2.3 The total number of Purchaser Shares to be allotted and issued by the
Purchaser to the Vendor or its nominees shall be 50,000,000 shares.

2.4 In consideration for the Vendor entering into this Agreement and completing
the sale of the Company Shares to the Purchaser, the Principal Shareholder
agrees to transfer the Principal Shares (20,000,000 shares in the common stock
of the Purchaser) to the Vendor on the Closing Date at and for an aggregate
price of US $10,000.

2.5 The Vendor acknowledges that the Purchaser Shares are “restricted
securities” within the meaning of the Securities Act and will be issued to the
Vendor in accordance with Regulation S of the Securities Act. Any certificates
representing the Purchaser Shares will be endorsed with the following legend in
accordance with Regulation S of the Securities Act:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 (THE "ACT"), AND HAVE BEEN ISSUED IN RELIANCE UPON AN
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE ACT PROVIDED BY REGULATION S
PROMULGATED UNDER THE ACT. SUCH SECURITIES MAY NOT BE

3

--------------------------------------------------------------------------------

REOFFERED FOR SALE OR RESOLD OR OTHERWISE TRANSFERRED EXCEPT IN ACCORDANCE WITH
THE PROVISIONS OF REGULATION S, PURSUANT TO AN EFFECTIVE REGISTRATION UNDER THE
ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM REGISTRATION UNDER THE ACT.
HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN
COMPLIANCE WITH THE ACT.”

3.

COVENANTS, REPRESENTATIONS AND WARRANTIES
OF THE VENDOR AND THE COMPANY

     The Vendor and the Company jointly and severally covenant with and
represent and warrant to the Purchaser as follows, and acknowledge that the
Purchaser is relying upon such covenants, representations and warranties in
connection with the purchase by the Purchaser of the Company Shares:

3.1 The Company has been duly incorporated and organized, is a validly existing
company with limited liability and is in good standing under the laws of
Germany; it has the corporate power to own or lease its property and to carry on
the Business; it is duly qualified as a company with limited liability to do
business and is in good standing with respect thereto in each jurisdiction in
which the nature of the Business or the property owned or leased by it makes
such qualification necessary; and it has all necessary licenses, permits,
authorizations and consents to operate its Business in accordance with the terms
of its business plan.

3.2 The total share capital of the Company consists of 35,750 shares, the
paid-in capital of the Company consists of € 35,750 and the additional paid-in
capital of the Company consists of € 1,063,980.

3.3 The Company Shares owned by the Vendor are owned by it as the beneficial and
recorded owner with good and marketable title thereto, free and clear of all
mortgages, liens, charges, security interests, adverse claims, pledges,
encumbrances and demands whatsoever.

3.4 No person, firm or corporation has any agreement or option or any right or
privilege (whether by law, pre-emptive or contractual) capable of becoming an
agreement or option for the purchase from the Vendor of any of the Company
Shares held by it.

3.5 No person, firm or corporation has any agreement or option, including
convertible securities, warrants or convertible obligations of any nature, or
any right or privilege (whether by law, pre-emptive or contractual) capable of
becoming an agreement or option for the purchase, subscription, allotment or
issuance of any of the unissued shares in the capital of the Company or of any
securities of the Company.

3.6 Except as described below in this paragraph, the Company does not have any
subsidiaries or agreements of any nature to acquire any subsidiary or to acquire
or lease any other business operations and will not prior to the Closing Date
acquire, or agree to acquire, any subsidiary or business without the prior
written consent of the Purchaser:

4

--------------------------------------------------------------------------------


  (a)

The Company has executed a non-binding Memorandum of Understanding (the “KLR
MOU”) with KLR Industries Ltd. (“KLR”), a company incorporated under the laws of
India, for the formation of a joint venture entity to be owned 50% by each of
the Company and KLR. A copy of the KLR MOU has been provided to the Purchaser
and the Purchaser hereby expressly acknowledges and consents to the ongoing
negotiations with KLR regarding the subject matter of the KLR MOU.

        (b)

The Company has incorporated or acquired two Namibian companies, Exploration
Drilling International Southern Africa (Proprietary) Limited (“EDISA”) and
Exploration Drilling International Namibia (Properietary) Limited (“EDI Nam”),
each of which are currently wholly owned subsidiaries of the Company. The
Company has disclosed that EDI SA and EDI Nam do not currently engage in any
business activities or own substantial business assets.

3.7 The Company will not, without the prior written consent of the Purchaser,
issue any additional shares or ownership interest in the Company from and after
the date hereof to the Closing Date or create any options, warrants or rights
for any person to subscribe for or acquire any unissued shares in the capital of
the Company or ownership interest in the Company.

3.8 The Company is not a party to or bound by any guarantee, warranty,
indemnification, assumption or endorsement or any other like commitment of the
obligations, liabilities (contingent or otherwise) or indebtedness of any other
person, firm or corporation.

3.9 The books and records of the Company fairly and correctly set out and
disclose in all material respects, in accordance with generally accepted
accounting principles, the financial position of the Company as at the date
hereof, and all material financial transactions of the Company relating to the
Business have been accurately recorded in such books and records.

3.10 The Company Financial Statements present fairly the assets, liabilities
(whether accrued, absolute, contingent or otherwise) and the financial condition
of the Company as at the date thereof and there will not be, prior to the
Closing Date, any material increase in such liabilities other than increases
arising as a result of carrying on the Business in the ordinary and normal
course.

3.11 The entering into of this Agreement and the consummation of the
transactions contemplated hereby will not result in the violation of any of the
terms and provisions of the constating documents or bylaws of the Company or of
any indenture, instrument or agreement, written or oral, to which the Company or
the Vendor may be a party.

3.12 The entering into of this Agreement and the consummation of the
transactions contemplated hereby will not, to the best of the knowledge of the
Company and the Vendor, result in the violation of any law or regulation of
Germany or of any states in which they are resident or in which the Business is
or at the Closing Date will be carried on or of any municipal bylaw or ordinance
to which the Company or the Business may be subject.

3.13 This Agreement has been duly authorized, validly executed and delivered by
the Company and the Vendor.

5

--------------------------------------------------------------------------------

3.14 The Business has been carried on in the ordinary and normal course by the
Company since the date of the Company Financial Statements and will be carried
on by the Company in the ordinary and normal course after the date hereof and up
to the Closing Date.

3.15 Except in connection with the real property leases described on Schedule E
hereto, no capital expenditures in excess of $5,000 have been made or authorized
by the Company since the date of the Company Financial Statements and no capital
expenditures in excess of $5,000 will be made or authorized by the Company after
the date hereof and up to the Closing Date without the prior written consent of
the Purchaser.

3.16 Except as disclosed in the Schedules hereto, the Company is not a party to
any written or oral employment, service, consulting or pension agreement, and,
the Company does not have any employees or consultants who cannot be dismissed
on not more than one months notice without further liability.

3.17 Except as disclosed in the Schedules hereto, the Company does not have
outstanding any bonds, debentures, mortgages, notes or other indebtedness, and
the Company is not under any agreement to create or issue any bonds, debentures,
mortgages, notes or other indebtedness, except liabilities incurred in the
ordinary course of business.

3.18 Except as disclosed in the Schedules hereto, the Company is not the owner,
lessee or under any agreement to own or lease any real property.

3.19 Except as disclosed in the Schedules hereto, the Company owns, possesses
and has good and marketable title to its undertaking, property and assets, and
without restricting the generality of the foregoing, all those assets described
in the balance sheet included in the Company Financial Statements, free and
clear of any and all mortgages, liens, pledges, charges, security interests,
encumbrances, actions, claims or demands of any nature whatsoever or howsoever
arising.

3.20 The Company has its property insured against loss or damage by all
insurable hazards or risks on a replacement cost basis and such insurance
coverage will be continued in full force and effect to and including the Closing
Date; to the best of the knowledge of the Company and the Vendor, the Company is
not in default with respect to any of the provisions contained in any such
insurance policy and has not failed to give any notice or present any claim
under any such insurance policy in due and timely fashion.

3.21 The Company does not have any outstanding material agreements, contracts or
commitments, whether written or oral, of any nature or kind whatsoever,
including, but not limited to, employment, service, consulting or pension
agreements, other than those agreements expressly listed in the Schedules hereto
or otherwise expressly disclosed in this Agreement.

3.22 Except as provided in the Schedules hereto, there are no actions, suits or
proceedings (whether or not purportedly on behalf of the Company), pending or
threatened against or affecting the Company or affecting the Business, at law or
in equity, or before or by any federal, state, municipal or other governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign and neither the Company nor the Vendor are aware of any existing ground
on which any such action, suit or proceeding might be commenced with any
reasonable likelihood of success.

3.23 The Company is not in material default or breach of any contracts,
agreements, written or oral, indentures or other instruments to which it is a
party and there are no facts, which,

6

--------------------------------------------------------------------------------

after notice or lapse of time or both, that would constitute such a default or
breach, and all such contracts, agreements, indentures or other instruments are
now in good standing and the Company is entitled to all benefits thereunder.

3.24 The Company has the right to use all of the patents and trademarks, both
domestic and foreign, in relation to the Business as set out in the Schedules
hereto.

3.25 To the best of the knowledge of the Company and the Vendor, the conduct of
the Business does not infringe upon the patents, trade marks, trade names or
copyrights, domestic or foreign, of any other person, firm or corporation.

3.26 To the best of the knowledge of the Company and the Vendor, the Company is
conducting and will conduct the Business in compliance with all applicable laws,
rules and regulations of each jurisdiction in which the Business is or will be
carried on, the Company is not in material breach of any such laws, rules or
regulations and is, or will be on the Closing Date, fully licensed, registered
or qualified in each jurisdiction in which the Company owns or leases property
or carries on or proposes to carry on the Business to enable the Business to be
carried on as now conducted and its property and assets to be owned, leased and
operated, and all such licenses, registrations and qualifications are or will be
on the Closing Date valid and subsisting and in good standing and that none of
the same contains or will contain any provision, condition or limitation which
has or may have a materially adverse effect on the operation of the Business.

3.27 All facilities and equipment owned or used by the Company in connection
with the Business are in good operating condition and are in a state of good
repair and maintenance.

3.28 Except as disclosed in the Company Financial Statements and salaries
incurred in the ordinary course of business since the date thereof, the Company
has no loans or indebtedness outstanding which have been made to or from
directors, former directors, officers, shareholders and employees of the Company
or to any person or corporate body not dealing at arm's length with any of the
foregoing, and will not, prior to closing, pay any such indebtedness unless in
accordance with budgets agreed in writing by the Purchaser.

3.29 The Company has made full disclosure to the Purchaser of all aspects of the
Business and has made all of its books and records available to the
representatives of the Purchaser in order to assist the Purchaser in the
performance of its due diligence searches and no material facts in relation to
the Business have been concealed by the Company or the Vendor.

3.30 There are no material liabilities of the Company of any kind whatsoever,
whether or not accrued and whether or not determined or determinable, in respect
of which the Company or the Purchaser may become liable on or after the
consummation of the transaction contemplated bythis Agreement, other than
liabilities which may be reflected on the Company Financial Statements,
liabilities disclosed or referred to in this Agreement or in the Schedules
attached hereto, or liabilities incurred in the ordinary course of business and
attributable to the period since the date of the Company Financial Statements,
none of which has been materially adverse to the nature of the Business, results
of operations, assets, financial condition or manner of conducting the Business.

3.31 The Articles, bylaws and other constating documents of the Company in
effect with the appropriate corporate authorities as at the date of this
Agreement will remain in full force and effect without any changes thereto as at
the Closing Date.

3.32 The directors and officers of the Company are as follows:

7

--------------------------------------------------------------------------------


  Name Position         Guenter Thiemann Managing Director   Rainer Rotthaeuser
Managing Director

3.33 The Vendor represents and warrants to the Purchaser and the Principal
Shareholder that the Vendor is not a “U.S. Person” as defined by Regulation S of
the United States Securities Act of 1933 and is not acquiring the Purchaser
Shares for the account or benefit of a U.S. Person.

3.34 The Vendor represents and warrants to the Purchaser that it is acquiring
the Purchaser Shares for investment purposes, only, with no present intention of
dividing its interest with others or reselling or otherwise disposing of any or
all of the Purchaser Shares.

3.35 The Vendor acknowledges that the Vendor was not in the United States at the
time the offer to acquire the Purchaser Shares was received it.

4.

COVENANTS, REPRESENTATIONS AND WARRANTIES OF THE PURCHASER AND THE PRINCIPAL
SHAREHOLDER

     The Purchaser and the Principal Shareholder covenant with and represent and
warrant to the Vendor and the Company as follows and acknowledge that the Vendor
is relying upon such covenants, representations and warranties in entering into
this Agreement:

4.1 The Purchaser has been duly incorporated and organized and is validly
subsisting under the laws of the State of Nevada; it is a reporting issuer under
the United States Securities Exchange Act of 1934 and is in good standing with
respect to all filings required to be made under such statutes with the United
States Securities and Exchange Commission; it has the corporate power to own or
lease its properties and to carry on its business as now being conducted by it;
and it is duly qualified as a corporation to do business and is in good standing
with respect thereto in each jurisdiction in which the nature of its business or
the property owned or leased by it makes such qualification necessary.

4.2 The authorized capital of the Purchaser consists of 1,000,000,000 shares of
common stock with a par value $0.001 per share, of which 51,992,000 shares are
currently issued and outstanding as fully paid and non-assessable. Upon
completion of the transactions set out in paragraphs 2.1 through 2.4 of this
Agreement, the Purchaser will have 101,992,000 shares of common stock issued and
outstanding, of which the Vendor will be the legal or beneficial owner of
70,000,000 shares.

4.3 No person, firm or corporation has any agreement or option, including
convertible securities, warrants or convertible obligations of any nature, or
any right or privilege (whether by law, pre-emptive or contractual) capable of
becoming an agreement or option for the purchase, subscription, allotment or
issuance of any of the unissued shares in the capital of the Purchaser.

4.4 The Purchaser will not, without the prior written consent of the Vendor,
issue any additional shares from and after the date hereof to the Closing Date
or create any options, warrants or rights for any person to subscribe for any
unissued shares in the capital of the Purchaser.

4.5 The directors and officers of the Purchaser are as follows:

8

--------------------------------------------------------------------------------


  Name                    Position   John Boschert Director, President,
Secretary and Treasurer

4.6 The Purchaser Audited Financial Statements present fairly the assets,
liabilities (whether accrued, absolute, contingent or otherwise) and the
financial condition of the Purchaser as at the date thereof.

4.7 The Purchaser Unaudited Financial Statements present fairly the assets,
liabilities (whether accrued, absolute, contingent or otherwise) and the
financial condition of the Purchaser as of the date thereof and there will not
be, prior to the Closing Date, any material increase in such liabilities.

4.8 There have been no material adverse changes in the financial position or
condition of the Purchaser or damage, loss or destruction materially affecting
the business or property of the Purchaser since the date of the Purchaser
Unaudited Financial Statements except as may be disclosed by the Purchaser in
Current Reports on Form 8-K filed with the United States Securities and Exchange
Commission.

4.9 The Purchaser has made full disclosure to the Vendor of all material aspects
of the Purchaser's business and has made all of its books and records available
to the representatives of the Vendor in order to assist the Vendor in the
performance of its due diligence searches and no material facts in relation to
the Purchaser's business have been concealed by the Purchaser.

4.10 The Purchaser is not a party to or bound by any agreement or guarantee,
warranty, indemnification, assumption or endorsement or any other like
commitment of the obligations, liabilities (contingent or otherwise) or
indebtedness of any other person, firm or corporation.

4.11 Except as disclosed in the Schedules attached hereto, there are no actions,
suits or proceedings (whether or not purportedly on behalf of the Purchaser),
pending or threatened against or affecting the Purchaser or affecting the
Purchaser's business, at law or in equity, or before or by any federal, state,
municipal or other governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign and the Purchaser is not aware of any
existing ground on which any such action, suit or proceeding might be commenced
with any reasonable likelihood of success.

4.12 The Purchaser's common shares are quoted on the NASD OTC Bulletin Board and
the Purchaser is not in breach of any regulation, by-law or policy of, or any of
the terms and conditions of its quotation on the NASD OTC Bulletin Board
applicable to the Purchaser or its operations.

4.13 The Purchaser does not currently have any employees and is not party to any
collective agreements with any labour unions or other association of employees.

4.14 The Purchaser does not have any subsidiaries or agreements of any nature to
acquire any subsidiary or to acquire or lease any other business operations and
will not prior to the Closing Date acquire, or agree to acquire, any subsidiary
or business without the prior written consent of the Company.

4.15 The business of the Purchaser now and until the Closing Date will be
carried on in the ordinary and normal course after the date hereof and upon to
the Closing Date and no material

9

--------------------------------------------------------------------------------

transactions shall be entered into until the Closing Date without the prior
written consent of the Vendor.

4.16 No liability, cost or expense will be incurred or payable by the Purchaser
in connection with the disposition of any of its properties.

4.17 No capital expenditures in excess of $5,000 have been made or authorized by
the Purchaser since the date of the Purchaser Audited Financial Statements and
no capital expenditures in excess of $5,000 will be made or authorized by the
Purchaser after the date hereof and up to the Closing Date without the prior
written consent of the Vendor.

4.18 The Purchaser is not indebted to any of its directors or officers nor are
any of the Purchaser's directors or officers indebted to the Purchaser.

4.19 The Purchaser has good and marketable title to its properties and assets as
set out in the Purchaser Audited Financial Statements and such properties and
assets are not subject to any mortgages, pledges, liens, charges, security
interests, encumbrances, actions, claims or demands of any nature whatsoever or
howsoever arising.

4.20 The Corporate Charter, Articles of Incorporation and Bylaws and any other
constating documents of the Purchaser in effect with the appropriate corporate
authorities as at the date of this Agreement will not have been materially
changed as at the Closing Date.

4.21 There are no material liabilities of the Purchaser of any kind whatsoever,
whether or not accrued and whether or not determined or determinable, in respect
of which the Purchaser or the Company may become liable on or after the
consummation of the transaction contemplated by this Agreement, other than
liabilities which may be reflected on the Purchaser Audited Financial
Statements, liabilities disclosed or referred to in this Agreement or in the
Schedules attached hereto, or liabilities incurred in the ordinary course of
business and attributable to the period since the date of the Purchaser Audited
Financial Statements, none of which has been materially adverse to the nature of
the Purchaser's business, results of operations, assets, financial condition or
manner of conducting the Purchaser's business.

4.22 The entering into of this Agreement and the consummation of the
transactions contemplated hereby will not result in the violation of any of the
terms and provisions of the constating documents or bylaws of the Purchaser or
of any indenture, instrument or agreement, written or oral, to which the
Purchaser may be a party.

4.23 The entering into of this Agreement and the consummation of the
transactions contemplated hereby will not, to the best of the knowledge of the
Purchaser, result in the violation of any law or regulation of the United States
or the State of Nevada or of any local government bylaw or ordinance to which
the Purchaser or the Purchaser's business may be subject.

4.24 This Agreement has been duly authorized, validly executed and delivered by
the Purchaser.

4.25 The Purchaser has no contracts with any officers, directors, accountants,
lawyers or others which cannot be terminated with not more than one month's
notice.

4.26 No agreement has been made with Purchaser in respect of the purchase and
sale contemplated by this Agreement that could give rise to any valid claim by
any person against the Company or the Vendor for a finder's fee, brokerage
commission or similar payment.

10

--------------------------------------------------------------------------------

4.27 The Principal Shares are owned by the Principal Shareholder as the
beneficial and recorded owner with good and marketable title thereto, free and
clear of all mortgages, liens, charges, security interests, adverse claims,
pledges, encumbrances and demands whatsoever.

4.28 Upon the receipt by the Purchaser of the Company Shares from the Vendor,
the Purchaser Shares to be issued by the Purchaser to the Vendor will be validly
issued, fully paid and non-assessable shares in the common stock of the Company.

5.

ACTS IN CONTEMPLATION OF CLOSING

5.1 The Company covenants and agrees with the Purchaser and the Principal
Shareholder to, prior to or on the Closing Date, deliver to the Purchaser those
audited annual financial statements and unaudited interim financial statements
of the Company as are required by Item 310 of Regulation SB of the United States
Securities and Exchange Commission in order to permit the Purchaser to make the
United States Securities and Exchange Commission filings required in respect of
the purchase and sale of the shares of the Company in accordance with this
Agreement.

6.

CONDITIONS OF CLOSING

6.1 All obligations of the Purchaser under this Agreement are subject to the
fulfilment, at or prior to the Closing Date, of the following conditions:

  (a)

The respective representations and warranties of the Vendor and the Company
contained in this Agreement or in any Schedule hereto or certificate or other
document delivered to the Purchaser pursuant hereto shall be substantially true
and correct as of the date hereof and as of the Closing Date with the same force
and effect as though such representations and warranties had been made on and as
of such date, regardless of the date as of which the information in this
Agreement or any such Schedule or certificate is given, and the Purchaser shall
have received on the Closing Date certificates dated as of the Closing Date, in
forms satisfactory to counsel for the Purchaser and signed under seal by the
Vendor and by two senior officers of the Company to the effect that their
respective representations and warranties referred to above are true and correct
on and as of the Closing Date with the same force and effect as though made on
and as of such date, provided that the acceptance of such certificates and the
closing of the transactions herein provided for shall not be a waiver of the
respective representations and warranties contained in Articles 3 and 4 or in
any Schedule hereto or in any certificate or document given pursuant to this
Agreement which covenants, representations and warranties shall continue in full
force and effect for the benefit of the Purchaser;

        (b)

the Company shall have caused to be delivered to the Purchaser either a
certificate of an officer of the Company or, at the Purchaser's election, an
opinion of legal counsel acceptable to the Purchaser's legal counsel, in either
case, in form and substance satisfactory to the Purchaser, dated as of the
Closing Date, to the effect that:

11

--------------------------------------------------------------------------------


  (i)

the Company owns, possesses and has good and marketable title to its
undertaking, property and assets, and without restricting the generality of the
foregoing, those assets described in the balance sheet included in the Company
Financial Statements, free and clear of any and all mortgages, liens, pledges,
charges, security interests, encumbrances, actions, claims or demands of any
nature whatsoever and howsoever arising;

        (ii)

the Company has been duly incorporated, organized and is validly existing under
the laws of Germany, it has the corporate power to own or lease its properties
and to carry on its business that is now being conducted by it and is in good
standing with respect to filings with the appropriate governmental authorities;

        (iii)

the issued and authorized capital of the Company is as set out in this Agreement
and all of the issued and outstanding shares have been validly issued as fully
paid and non-assessable;

        (iv)

all necessary approvals and all necessary steps and corporate proceedings have
been obtained or taken to permit the Company Shares to be duly and validly
transferred to and registered in the name of the Purchaser; and

        (v)

the consummation of the purchase and sale contemplated by this Agreement,
including, but not limited to, the transfer of the Company Shares to the
Purchaser, will not be in breach of any laws of Germany , and, in particular but
without limiting the generality of the foregoing, the execution and delivery of
this Agreement by the Vendor and the Company has not breached and the
consummation of the purchase and sale contemplated hereby will not be in breach
of any laws of Germany or of any other country or state in which a Vendor is
resident or the Company carries on business;


 

and, without limiting the generality of the foregoing, that all corporate
proceedings of the Company, its shareholders and directors and all other matters
which, in the reasonable opinion of counsel for the Purchaser, are material in
connection with the transaction of purchase and sale contemplated by this
Agreement, have been taken or are otherwise favorable to the completion of such
transaction.

        (c)

At the Closing Date there shall have been no materially adverse change in the
affairs, assets, liabilities, or financial condition of the Company or the
Business (financial or otherwise) from that shown on or reflected in the Company
Financial Statements.

        (d)

No substantial damage by fire or other hazard to the Business shall have
occurred prior to the Closing Date.

        (e)

The Company shall have delivered to the Purchaser those financial statements of
the Company specified in paragraph 5.1 hereof.

6.2 In the event any of the foregoing conditions contained in paragraph 6.1
hereof are not fulfilled or performed at or before the Closing Date to the
reasonable satisfaction of the Purchaser, the Purchaser may terminate this
Agreement by written notice to the Vendor and in such event the Purchaser shall
be released from all further obligations hereunder but any of such conditions
may be

12

--------------------------------------------------------------------------------

waived in writing in whole or in part by the Purchaser without prejudice to its
rights of termination in the event of the non-fulfilment of any other
conditions.

6.3 All obligations of the Vendor under this Agreement are subject to the
fulfilment, at or prior to the Closing Date, of the following conditions:

  (a)

The representations and warranties of the Purchaser contained in this Agreement
or in any Schedule hereto or certificate or other document delivered to the
Company and the Vendor pursuant hereto shall be substantially true and correct
as of the date hereof and as of the Closing Date with the same force and effect
as though such representations and warranties had been made on and as of such
date, regardless of the date as of which the information in this Agreement or
any such Schedule or certificate is given, and the Vendor shall have received on
the Closing Date a certificate dated as of the Closing Date, in a form
satisfactory to the Vendor and signed under seal by two senior officers of the
Purchaser, to the effect that such representations and warranties referred to
above are true and correct on and as of the Closing Date with the same force and
effect as though made on and as of such date, provided that the acceptance of
such certificate and the closing of the transaction herein provided for shall
not be a waiver of the representations and warranties contained in Article 4 or
in any Schedule hereto or in any certificate or document given pursuant to this
Agreement which covenants, representations and warranties shall continue in full
force and effect for the benefit of the Vendor.

          (b)

The Purchaser shall have caused to be delivered to the Vendor either a
certificate of an officer of the Purchaser or, at the Vendor's election, an
opinion of legal counsel acceptable to counsel to the Vendor, in either case, in
form and substance satisfactory to the Vendor, dated as of the Closing Date, to
the effect that:

          (i)

the Purchaser has been duly incorporated and organized and is validly subsisting
under the laws of the State of Nevada, it has the corporate power to own or
lease its properties and to carry on its business that is now being conducted by
it and is in good standing with respect to all filings with the appropriate
corporate authorities in Nevada and with respect to all annual and quarterly
filings with the United States Securities and Exchange Commission;

          (ii)

the issued and authorized capital of the Purchaser is as set out in this
Agreement and all issued shares have been validly issued as fully paid and
non-assessable;

          (iii)

all necessary approvals and all necessary steps and corporate proceedings have
been obtained or taken to permit the Purchaser Warrants to be duly and validly
issued to the Vendor and the Purchaser Shares to be duly and validly allotted
and issued to and registered in the name of the Vendor;

          (iv)

the consummation of the purchase and sale contemplated by this Agreement,
including, but not limited to, the issuance and delivery of the Purchaser Shares
to the Vendor, in consideration of the purchase of the Company Shares from the
Vendor, will not be in breach of any laws of Nevada and, in particular, but
without limiting the generality of the foregoing, the execution and delivery of
this Agreement by the Purchaser

13

--------------------------------------------------------------------------------

has not breached, and the consummation of the purchase and sale contemplated
hereby will not be in breach of, any securities laws of the United States of
America;

and, without limiting the generality of the foregoing, that all corporate
proceedings of the Purchaser, its shareholders and directors and all other
matters which, in the reasonable opinion of counsel for the Company, are
material in connection with the transaction of purchase and sale contemplated by
this Agreement, have been taken or are otherwise favorable to the completion of
such transaction.

  (c)
At the Closing Date there shall have been no materially adverse change in the
affairs, assets, liabilities, financial condition or business (financial or
otherwise) of the Purchaser from that shown on or reflected in the Purchaser
Audited Financial Statements.

6.4 In the event that any of the conditions contained in paragraph 6.3 hereof
shall not be fulfilled or performed by the Purchaser at or before the Closing
Date to the reasonable satisfaction of the Vendor then the Vendor shall have all
the rights and privileges granted to the Purchaser under paragraph 6.2, mutatis
mutandis.

7.

CLOSING ARRANGEMENTS

7.1 The closing shall take place on the Closing Date at the offices of the
Vendor at Goethestrasse 61, D-45721 Haltern Am See, Germany, or at such other
time and place as the parties may mutually agree.

7.2 On the Closing Date, upon fulfilment of all the conditions set out in
Article 6 which have not been waived in writing by the Purchaser or by the
Vendor, as the case may be, then:

  (a)

the Vendor shall deliver to the Purchaser:

          (i)

the Agreement and Deed of Transfer in the form attached as Schedule J hereto and
such other documents as may be necessary to record the transfer of the Company
to the Purchaser in the commercial registry in Gelsenkirchen;

          (ii)

the certificates and officer's certificate or opinion referred to in paragraph
6.1; and

          (iii)

evidence satisfactory to the Purchaser and its legal counsel of the completion
by the Company and the Vendor of those acts referred to in paragraph 5.1.

          (b)

the Vendor and the Company shall cause the Company Shares to be transferred into
the name of the Purchaser, or its nominee, to be duly and regularly recorded in
the books and records of the Company;

          (c)

the Purchaser shall issue, execute and deliver to the Vendor:

          (i)

certificates representing the Purchaser Shares duly endorsed with legends,
acceptable to the Purchaser's counsel, respecting restrictions

14

--------------------------------------------------------------------------------


 

on transfer as required by or necessary under the applicable securities
legislation of the United States or any state, including, but not limited to,
the non-transferability of such shares for a period of one year from the Closing
Date;

        (ii)

the certificates and officer's certificate or opinion referred to in paragraph
6.3;

        (iii)

sequential resignations and directors resolutions such that the following will
have been appointed directors and/or officers of the Purchaser immediately
following closing:


  Name Position         Rainer Rotthaeuser Director & President   Guenter
Thiemann Secretary & Treasurer   John Boschert Director


    (iv) all agreements, deeds or other documents (including but not limited to
a power of attorney) which are necessary to register the transfer of the Company
from the Vendor to the Purchaser in the commercial registry of Gelsenkirchen;  
            (d) The Principal Shareholder shall deliver to the Vendor the
certificates representing all the Principal Shares duly endorsed in blank for
transfer or with a stock power of attorney (in either case with the signature
guaranteed by the appropriate official) with all applicable security transfer
taxes paid.


8.

ACTIONS TO BE TAKEN AFTER CLOSING

8.1 As soon as reasonably practicable after closing of the transactions set out
in this Agreement, and no later than 10 days after an information statement is
prepared, filed with United States Securities and Exchange Commission and
transmitted to the security holders of the Purchaser, each in accordance with
section 14(f) of the United States Securities Exchange Act of 1934 and Rule
14f-1 promulgated thereunder, the Purchaser shall deliver sequential
resignations and directors resolutions such that the directors and/or officers
of the Purchaser shall be as follows:

  Name Position         Rainer Rotthaeuser Director & President   Guenter
Thiemann Director, Secretary & Treasurer


9.

GENERAL PROVISIONS

9.1 Time shall be of the essence of this Agreement.

9.2 This Agreement contains the whole agreement between the parties hereto in
respect of the purchase and sale of the Company Shares and there are no
warranties, representations,

15

--------------------------------------------------------------------------------

terms, conditions or collateral agreements expressed, implied or statutory,
other than as expressly set forth in this Agreement.

9.3 This Agreement shall enure to the benefit of and be binding upon the parties
hereto and their respective successors and permitted assigns. The Purchaser may
not assign this Agreement without the consent of the Company which consent may
be withheld for any reason whatsoever.

9.4 Any notice to be given under this Agreement shall be duly and properly given
if made in writing and delivered or telecopied to the addressee at the address
as set out on page one of this Agreement. Any notice given as aforesaid shall be
deemed to have been given or made on, if delivered, the date on which it was
delivered or, if telecopied, on the next business day after it was telecopied.
Any party hereto may change its address for notice from time to time by
providing notice of such change to the other parties hereto in accordance with
the foregoing.

9.5 This Agreement may be executed in one or more counter-parts, each of which
so executed shall constitute an original and all of which together shall
constitute one and the same agreement.

9.6 This Agreement shall be construed and enforced in accordance with, and the
rights of the parties shall be governed by, the laws of the State of Nevada, and
each of the parties hereto irrevocably attorns to the jurisdiction of the courts
of the State of Nevada.

9.7 No claim shall be made by the Company or the Vendor against the Purchaser,
or by the Purchaser against the Company or the Vendor, as a result of any
misrepresentation or as a result of the breach of any covenant or warranty
herein contained unless the aggregate loss or damage to such party exceeds
$5,000.

-- INTENTIONALLY LEFT BLANK --

16

--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the day
and year first above written.

EDI EXPLORATION DRILLING INTERNATIONAL HOLDING GmbH

/s/ Rainer Rotthaeuser   /s/ Guenter Thiemann Per: Rainer Rotthaeuser,   Per:
Guenter Thiemann,          Managing Director            Managing Director      
EDI EXPLORATION DRILLING INTERNATIONAL GmbH                   /s/ Rainer
Rotthaeuser   /s/ Guenter Thiemann Per: Rainer Rotthaeuser,   Per: Guenter
Thiemann,          Managing Director            Managing Director       INVISION
CAPITAL, INC.                       /s/ John Boschert     Per: John Boschert,  
          President, Secretary and Treasurer           SIGNED, SEALED AND
DELIVERED     BY JOHN BOSCHERT as attorney for     FRANK RIGNEY     in the
presence of:                 /s/ Stephen F.X. O’Neill   /s/ John Boschert
Signature of Witness   JOHN BOSCHERT as attorney for     FRANK RIGNEY      
Stephen F.X. O'Neill     Name           #1880 – 1055 West Georgia Street    
Vancouver, BC V6E 3P3           Address    

17

--------------------------------------------------------------------------------


SCHEDULE "A"   to that Share Purchase Agreement dated for reference as of the
5th day of April, 2006   COMPANY FINANCIAL STATEMENTS


--------------------------------------------------------------------------------

[exhibit10-1x19x1.jpg]

--------------------------------------------------------------------------------

[exhibit10-1x20x1.jpg]

--------------------------------------------------------------------------------

[exhibit10-1x21x1.jpg]

--------------------------------------------------------------------------------

[exhibit10-1x22x1.jpg]

--------------------------------------------------------------------------------

[exhibit10-1x23x1.jpg]

--------------------------------------------------------------------------------

[exhibit10-1x24x1.jpg]

--------------------------------------------------------------------------------

[exhibit10-1x25x1.jpg]

--------------------------------------------------------------------------------

[exhibit10-1x26x1.jpg]

--------------------------------------------------------------------------------

[exhibit10-1x27x1.jpg]

--------------------------------------------------------------------------------

[exhibit10-1x28x1.jpg]

--------------------------------------------------------------------------------

[exhibit10-1x29x1.jpg]

--------------------------------------------------------------------------------

[exhibit10-1x30x1.jpg]

--------------------------------------------------------------------------------

[exhibit10-1x31x1.jpg]

--------------------------------------------------------------------------------

[exhibit10-1x32x1.jpg]

--------------------------------------------------------------------------------

[exhibit10-1x33x1.jpg]

--------------------------------------------------------------------------------

[exhibit10-1x34x1.jpg]

--------------------------------------------------------------------------------

[exhibit10-1x35x1.jpg]

--------------------------------------------------------------------------------

[exhibit10-1x36x1.jpg]

--------------------------------------------------------------------------------

[exhibit10-1x37x1.jpg]

--------------------------------------------------------------------------------

[exhibit10-1x38x1.jpg]

--------------------------------------------------------------------------------

[exhibit10-1x39x1.jpg]

--------------------------------------------------------------------------------

[exhibit10-1x40x1.jpg]

--------------------------------------------------------------------------------

[exhibit10-1x41x1.jpg]

--------------------------------------------------------------------------------

[exhibit10-1x42x1.jpg]

--------------------------------------------------------------------------------

[exhibit10-1x43x1.jpg]

--------------------------------------------------------------------------------

[exhibit10-1x44x1.jpg]

--------------------------------------------------------------------------------

[exhibit10-1x45x1.jpg]

--------------------------------------------------------------------------------

[exhibit10-1x46x1.jpg]

--------------------------------------------------------------------------------


SCHEDULE "B"   to that Share Purchase Agreement dated for reference as of the
5th day of April, 2006   PURCHASER AUDITED FINANCIAL STATEMENTS


--------------------------------------------------------------------------------

Report of Independent Registered Public Accounting Firm

The Board of Directors and Shareholders Invision Capital, Inc.:

We have audited the accompanying balance sheet of Invision Capital, Inc. as of
July 31, 2005, and the related statements of operations, changes in
shareholders’ deficit, and cash flows for the years ended July 31, 2005 and
2004, and from January 24, 2003 (inception) through July 31, 2005. These
financial statements are the responsibility of the Company’s management. Our
responsibility is to express an opinion on these financial statements based on
our audits.

We conducted our audits in accordance with the standards of the Public Company
Accounting Oversight Board (United States). Those standards require that we plan
and perform the audits to obtain reasonable assurance about whether the
financial statements are free of material misstatement. An audit includes
examining, on a test basis, evidence supporting the amounts and disclosures in
the financial statements. An audit also includes assessing the accounting
principles used and significant estimates made by management, as well as
evaluating the overall financial statement presentation. We believe that our
audits provide a reasonable basis for our opinion.

In our opinion, the financial statements referred to above present fairly, in
all material respects, the financial position of Invision Capital, Inc. as of
July 31, 2005, and the results of its operations and its cash flows for the
years ended July 31, 2005 and 2004, and from January 24, 2003 (inception)
through July 31, 2005 in conformity with accounting principles generally
accepted in the United States of America.

The accompanying financial statements have been prepared assuming that the
Company will continue as a going concern. As discussed in Note 1 to the
financial statements, the Company’s significant operating losses raise
substantial doubt about its ability to continue as a going concern. Management’s
plan in regard to this matter is also discussed in Note 1. The financial
statements do not include any adjustments that might result from the outcome of
this uncertainty.

Cordovano and Honeck, LLP
Denver, Colorado
September 30, 2005

F-2

--------------------------------------------------------------------------------

INVISION CAPITAL, INC.
(An Exploration Stage Company)
Balance Sheet
(Presented in U.S. Dollars)
July 31, 2005

Assets    Current assets:          Cash $  2,468           Liabilities and
Shareholders’ Deficit    Current liabilities:          Accrued liabilities $
 3,000      Indebtedness to related party (Note 2)   3,225                      
                     Total current liabilities   6,225           Shareholders’
deficit (Notes 2 and 4):          Common stock, $.001 par value; 200,000,000
shares authorized,                  10,398,400 shares issued and outstanding  
10,399      Additional paid-in capital   62,911      Accumulated deficit  
(77,281 )    Cumulative translation adjustment   214                            
               Total shareholders’ deficit   (3,757 )   $  2,468  

See accompanying notes to financial statements
F-3

--------------------------------------------------------------------------------

INVISION CAPITAL, INC.
(An Exploration Stage Company)
Statements of Operations
(Presented in U.S. Dollars)

                January 24,                   2003                   (Inception)
      For The Year Ended     Through       July 31,     July 31,       2005    
2004     2005   Expenses:                      Contributed rent (Note 2) $
 1,200   $  1,200   $  3,000      Contributed administrative support (Note 2)  
150     200     450      Unproven mineral interest acquisition costs (Note 3)  
—     —     7,420      Unproven mineral interest exploration costs (Note 3)   —
    18,787     18,787      Professional fees   6,425     13,899     30,807    
 Licenses and other filing fees   1,775     —     1,775      Office   1,626    
9,381     12,966      Other   645     353     2,076                            
               Total expenses   11,821     43,820     77,281                    
                       Loss from operations   (11,821 )   (43,820 )   (77,281 )
Income tax provision (Note 5)   —     —     —                                  
                             Net loss $  (11,821 ) $  (43,820 ) $  (77,281 )    
                Basic and diluted loss per share $  (0.00 ) $  (0.00 )          
                Basic and diluted weighted average                      common
shares outstanding   10,398,400     10,398,400        

See accompanying notes to financial statements
F-4

--------------------------------------------------------------------------------

INVISION CAPITAL, INC.
(An Exploration Stage Company)
Statement of Changes in Shareholders' Deficit
(Presented in U.S. Dollars)

                            Cumulative                                    
Translation                                     Adjustment                      
  Additional           Other             Common Stock     Paid-In    
Accumulated     Comprehensive             Shares     Par Value     Capital    
Deficit     Loss     Total   Balance at January 24, 2003 (inception)   —   $  —
  $  —   $  —   $  —   $  —                                         January
2003, common stock sold to an officer                                    
 ($.001/share) (Note 2)   4,000,000     4,000     —     —     —     4,000  
March 2003, common stock sold in private stock                                  
   offering ($.001/share) (Note 4)   6,000,000     6,000     —     —     —    
6,000   May and June 2003, common stock sold in                                
     private stock offering ($.15/share) (Note 4)   397,740     398     59,263  
  —     —     59,661   Office space and administrative support                  
                   contributed by an officer (Note 2)   —     —     700     —  
  —     700   Capital contributions by an officer (Note 2)   —     —     99    
—     —     99   Comprehensive loss:                                      Net
loss, period ended July 31, 2003   —     —     —     (21,640 )   —     (21,640 )
 Cumulative translation adjustment   —     —     —     —     (370 )   (370 )
Comprehensive loss   —     —     —     —     —     (22,010 )                    
                  Balance at July 31, 2003   10,397,740     10,398     60,062  
  (21,640 )   (370 )   48,450                                         October
2003, common stock issued related to                                      June
2003 private stock offering (Note 4)   660     1     99     —     —     100  
Office space and administrative support                                    
 contributed by an officer (Note 2)   —     —     1,400     —     —     1,400  
Comprehensive loss:                                      Net loss, year ended
July 31, 2004   —     —     —     (43,820 )   —     (43,820 )  Cumulative
translation adjustment   —     —     —     —     242     242   Comprehensive
loss   —     —     —     —     —     (43,578 )                                  
    Balance at July 31, 2004   10,398,400     10,399     61,561     (65,460 )  
(128 )   6,372                                         Office space and
administrative support                                      contributed by an
officer (Note 2)   —     —     1,350     —     —     1,350   Comprehensive loss:
                                     Net loss, year ended July 31, 2005   —    
—     —     (11,821 )   —     (11,821 )  Cumulative translation adjustment   —  
  —     —     —     342     342   Comprehensive loss   —     —     —     —     —
    (11,479 )                                       Balance at July 31, 2005  
10,398,400   $  10,399   $  62,911   $  (77,281 ) $  214   $  (3,757 )

See accompanying notes to financial statements
F-5

--------------------------------------------------------------------------------

INVISION CAPITAL, INC.
(An Exploration Stage Company)
Statement of Cash Flows
(Presented in U.S. Dollars)

                January 24,                   2003                   (Inception)
      For The Year Ended     Through       July 31,     July 31,       2005    
2004     2005   Cash flows from operating activities:                      Net
loss $  (11,821 ) $  (43,820 ) $  (77,281 )    Adjustments to reconcile net loss
to net cash                                        Office space and
administrative support                                                         
contributed by a director (Note 2)   1,350     1,400     3,450                  
     Changes in operating assets and liabilities:                  
                                       Accounts payable and accrued expenses  
(1,300 )   900     3,000                                                    
 Net cash used in                  
                                                             operating
activities   (11,771 )   (41,520 )   (70,831 )                     Cash flows
from financing activities:                      Capital contribution by an
officer (Note 2)   —     —     99      Proceeds from sale of common stock   —  
  100     69,761      Proceeds from officer loan (Note 2)   3,225     —    
3,225                                                      Net cash provided by
                                                                                
financing activities   3,225     100     73,085                       Effect of
exchange rate changes on cash   342     242     214                            
                                             Net change in cash   (8,204 )  
(41,178 )   2,468                       Cash, beginning of period   10,672    
51,850     —                       Cash, end of period $  2,468   $  10,672   $
 2,468                       Supplemental disclosure of cash flow information:  
                   Cash paid during the period for:                      Income
taxes $  —   $  —   $  —      Interest $  —   $  —   $  —  

See accompanying notes to financial statements
F-6

--------------------------------------------------------------------------------

INVISION CAPITAL, INC.
(An Exploration Stage Company)
Notes to Financial Statements

(1) Summary of Significant Accounting Policies

Organization and Basis of Presentation

Invision Capital, Inc. (the “Company”) was incorporated in the state of Nevada
on January 24, 2003 to engage in the acquisition, exploration and development of
natural resource properties. The Company is in the exploration stage in
accordance with Industry Guide 7. On July 7, 2003, the Company entered into an
Option to Purchase and Royalty Agreement to acquire an unproven mineral claim
located in the Thunder Bay Mining Division, Ontario, Canada (see Note 3). The
accompanying financial statements have been prepared assuming that the Company
will continue as a going concern.

The Company’s significant operating losses raise substantial doubt about its
ability to continue as a going concern. Inherent in the Company’s business are
various risks and uncertainties, including its limited operating history,
historical operating losses, dependence upon strategic alliances, and the
historical success rate of mineral exploration. Management’s plan is to acquire
interests in certain mining claims and explore for minerals.

The Company’s future success is primarily dependent upon the existence of
minerals on the property for which the Company owns an option to acquire claims.
No minerals have yet been discovered on the property. The Company’s success will
also be dependent upon its ability to raise sufficient capital to fund its
exploration program and, if minerals are discovered, to mine the discovery on a
timely and cost-effective basis. There is no assurance that the Company will
discover minerals or, if minerals are discovered, that it will be able to raise
sufficient capital to mine the discovery on a timely and cost-effective basis.

Use of Estimates

The preparation of financial statements in accordance with generally accepted
accounting principles requires management to make estimates and assumptions that
affect the reported amounts of assets and liabilities and the disclosure of
contingent assets and liabilities at the date of financial statements and the
reported amounts of revenues and expenses during the reporting period. Actual
results could differ from those estimates.

Functional Currency

The Company’s functional currency is the Canadian dollar; however, the
accompanying financial statements and footnotes refer to United States (“U.S.”)
dollars unless Canadian dollars are specifically designated with “CDN”.

Cash and Cash Equivalents

The Company considers all highly liquid securities with original maturities of
three months or less when acquired to be cash equivalents. There were no cash
equivalents at July 31, 2005.

Unproven Mineral Interest Costs

The Company’s unproven mineral interest costs, including acquisition costs, have
been paid in cash. Exploration and development expenditures are expensed in the
period incurred until such time as the Company establishes the existence of
commercial feasibility, at which time these costs will be deferred.
Administrative expenditures are expensed in the period incurred.

F-7

--------------------------------------------------------------------------------

INVISION CAPITAL, INC.
(An Exploration Stage Company)
Notes to Financial Statements

Mineral interest acquisition costs and related interest and financing costs may
be deferred until the property is placed into production, sold or abandoned only
when and if proven and probable reserves have been found to exist. No proven or
probable reserves are currently known to exist.

Offering Costs

The Company defers offering costs, such as legal, accounting and printing costs,
until such time as the offering is completed. At that time, the Company offsets
the offering costs against the proceeds from the offering. If an offering is
unsuccessful, the costs are charged to operations at that time.

Earnings (loss) per Common Share

The Company reports loss per share using a dual presentation of basic and
diluted loss per share. Basic loss per share excludes the impact of common stock
equivalents. Diluted loss per share utilizes the average market price per share
when applying the treasury stock method in determining common stock equivalents.
At July 31, 2005, there were no variances between the basic and diluted loss per
share as there were no potentially dilutive securities outstanding.

Income Taxes

The Company accounts for income taxes under the provisions of SFAS No. 109,
Accounting for Income Taxes (SFAS 109). SFAS 109 requires recognition of
deferred tax liabilities and assets for the expected future tax consequences of
events that have been included in the financial statements or tax returns. Under
this method, deferred tax liabilities and assets are determined based on the
difference between the financial statement and tax bases of assets and
liabilities using enacted tax rates in effect for the year in which the
differences are expected to reverse.

Stock-based Compensation

The Company accounts for stock-based compensation arrangements in accordance
with SFAS No. 123, Accounting for Stock-Based Compensation, which permits
entities to recognize as expense, over the vesting period, the fair value of all
stock-based awards on the date of grant. Alternatively, SFAS No. 123 allows
entities to continue to apply the provisions of Accounting Principle Board
(“APB”) Opinion No. 25 and provide pro forma net earnings (loss) disclosures for
employee stock option grants as if the fair value-based method defined in SFAS
No. 123 had been applied. The Company has elected to continue to apply the
provisions of APB Opinion No. 25 and provide the pro forma disclosure provisions
of SFAS No. 123. The Company did not report pro forma disclosures in the
accompanying financial statements as the Company did not grant any employee
stock awards as of July 31, 2005.

Foreign Currency Translation

The accounts of the Company’s foreign operations have been translated into
United States dollars. Assets and liabilities of those operations are translated
in U.S. dollars using exchange rates as of the balance sheet date; income and
expenses are translated using the average exchange rates for the reporting
period. Translation adjustments are deferred in accumulated other comprehensive
income (loss), a separate component of shareholders’ equity.

Fiscal Year-end

The Company has adopted July 31, as its fiscal year-end.

F-8

--------------------------------------------------------------------------------

INVISION CAPITAL, INC.
(An Exploration Stage Company)
Notes to Financial Statements

(2) Related Party Transactions

An officer contributed office space to the Company for all periods presented.
The office space was valued at $100 per month based on the market rate in the
local area and is included in the accompanying financial statements as
contributed rent expense with a corresponding credit to additional paid-in
capital.

An officer contributed administrative services to the Company from January 24,
2003 (inception) through July 31, 2005. The time and effort was recorded in the
accompanying financial statements based on the prevailing rates for such
services, which equaled $50 per hour based on the level of services performed.
The services are reported as contributed administrative services with a
corresponding credit to additional paid-in capital.

During July 2005, the president advanced the Company CDN$4,000 (US$3,225) for
working capital. The loan does not carry an interest rate and is due on demand.
The balance owed the officer is included in the accompanying financial
statements as “Indebtedness to related party”.

In January 2003, the Company sold 4,000,000 shares of its restricted common
stock to an officer for $4,000 ($.001/share).

(3) Option on Unproven Mineral Interests

On July 7, 2003, the Company entered into an Option to Purchase and Royalty
Agreement to acquire an unproven mineral claim located in the Thunder Bay Mining
Division, Ontario, Canada. Under the terms of the Option Agreement, the Company
is required to:

A. Make cash payments and exploration expenditures as follows:

      Cash           Exploration                     Payments          
Expenditures           Due Date     CDN $  10,000.00     CDN   $  -          
Closing of Option Agreement     CDN $  -     CDN   $  35,000.00     *       June
30, 2004     CDN $  -     CDN   $  75,000.00     **     June 30, 2005     CDN $
 -     CDN   $  100,000.00     **     June 30, 2006     CDN $  50,000.00     CDN
  $  -     **     January 1, 2007  


*

During June 2004, the optionor reduced the amount of exploration costs to be
incurred through June 30, 2004 from CDN$35,000 to CDN$25,370. The Company paid
CDN$25,370 (US$18,787) in accordance with the revised terms of the agreement.

    **

During June 2005, the optionor extended the June 30, 2005 deadline for
completion of the exploration program to June 30, 2006 and extended all
subsequent dates under the agreement by a period of one year.

   

B. Make advance royalty payments of CDN$50,000 per year, commencing January 1,
2008, until termination of the Agreement.

F-9

--------------------------------------------------------------------------------

INVISION CAPITAL, INC.
(An Exploration Stage Company)
Notes to Financial Statements

C. Issue 250,000 shares of its common stock to the optionor upon commencement of
commercial production.

In addition to the above terms, the optionor will retain a four percent net
smelter royalty in the mineral claims.

(4) Shareholders’ Equity

During March 2003, the Company offered for sale 6,000,000 shares at of its $.001
par value common stock at a price of $.001 per share. The Company closed the
offering after selling all 6,000,000 shares for gross proceeds of $6,000.

During May and June 2003, the Company offered for sale 600,000 shares at of its
$.001 par value common stock at a price of $.15 per share. The Company closed
the offering after selling 398,400 shares for gross proceeds of $59,761.
However, the settlement of 660 of the shares sold (and the related $100 in
proceeds) was not closed until October 2003.

Each offering was made in reliance on an exemption from registration of a trade
in the United States under Rule 903 of Regulation S of the United States
Securities Act of 1933, as amended.

(5) Income Taxes

A reconciliation of the U.S. statutory federal income tax rate to the effective
tax rate is as follows:

    July 31,     2005 2004   U.S. statutory federal rate 15.00% 15.00%  
Contributed rent and services -1.71% -0.48%   Net operating loss for which no
tax         benefit is currently available -13.29% -14.52%     0.00% 0.00%

At July 31, 2005, deferred tax assets consisted of a net tax asset of $11,060,
due to operating loss carryforwards of $73,731, which was fully allowed for, in
the valuation allowance of $11,060. The valuation allowance offsets the net
deferred tax asset for which there is no assurance of recovery. The changes in
the valuation allowance for the years ended July 31, 2005 and 2004 totaled
$1,571 and $6,348, respectively. The current tax benefit also totaled $1,571 and
$6,348 for the years ended July 31, 2005 and 2004, respectively. The net
operating loss carryforward expires through the year 2025.

The valuation allowance will be evaluated at the end of each year, considering
positive and negative evidence about whether the deferred tax asset will be
realized. At that time, the allowance will either be increased or reduced;
reduction could result in the complete elimination of the allowance if positive
evidence indicates that the value of the deferred tax assets is no longer
impaired and the allowance is no longer required.

Should the Company undergo an ownership change as defined in Section 382 of the
Internal Revenue Code, the Company’s tax net operating loss carryforwards
generated prior to the ownership change will be subject to an annual limitation,
which could reduce or defer the utilization of these losses.

F-10

--------------------------------------------------------------------------------


SCHEDULE "C"   to that Share Purchase Agreement dated for reference as of the
5th day of April, 2006   PURCHASER UNAUDITED FINANCIAL STATEMENTS


--------------------------------------------------------------------------------


INVISION CAPITAL INC. (An Exploration Stage Company)     FINANCIAL STATEMENTS  
    JANUARY 31, 2006 (Unaudited) (Stated in U.S. Dollars)


--------------------------------------------------------------------------------


INVISION CAPITAL INC. (An Exploration Stage Company)   BALANCE SHEET (Unaudited)
(Stated in U.S. Dollars)


    January 31,       2006           ASSETS               Current            
 Cash $  297           LIABILITIES               Current              Accounts
payable and accrued liabilities $  2,894          Indebtedness to related party
(Note 2)   6,225       9,119           STOCKHOLDERS’ DEFICIENCY                
     Common stock, $0.001 par value, 200,000,000 shares                 
authorized, 10,398,400 shares issued and outstanding   10,399        
 Additional paid-in capital   63,611          Accumulated deficit   (83,104 )  
     Cumulative translation adjustment   272       (8,822 )           $  297  

The accompanying notes are an integral part of these financial statements.

--------------------------------------------------------------------------------


INVISION CAPITAL INC. (An Exploration Stage Company)   STATEMENTS OF OPERATIONS
(Unaudited) (Stated in U.S. Dollars)


                            January 24,                               2003      
Three Months Ended     Six Months Ended     (Inception) to       January 31,    
January 31,     January 31,       2006     2005     2006     2005     2006      
                            Expenses                                    
 Contributed rent (Note 2) $  300   $  300   $  600   $  600   $  3,600        
 Contributed administrative                                        Support (Note
2)   50     50     100     50     550          Unproven mineral interest        
                               acquisition costs   -     -     -     -     7,420
         Unproven mineral interest                                      
 exploration costs   -     -     -     -     18,787          Professional fees  
2,090     1,105     3,388     2,625     35,970          Office   95     252    
599     1,370     13,565          Other   1,103     329     1,136     364    
3,212      Total Expenses   3,638     2,036     5,823     5,009     83,104      
                            Loss from Operations   (3,638 )   (2,036 )   (5,823
)   (5,009 )   (83,104 )                                        Income tax
provision                                        (Note 4)   -     -     -     -
    -                                   Net Loss $  (3,638 ) $  (2,036 ) $
 (5,823 ) $  (5,009 ) $  (83,104 )                                              
                                                  Basic and Diluted Loss per    
                          Share $  (0.00 ) $  (0.00 ) $  (0.00 ) $  (0.00 )    
                                                                  Weighted
Average Shares                                  Outstanding   10,398,400    
10,398,400     10,398,400     10,398,400        

The accompanying notes are an integral part of these financial statements.

--------------------------------------------------------------------------------


INVISION CAPITAL INC. (An Exploration Stage Company)   STATEMENTS OF CASH FLOWS
(Unaudited) (Stated in U.S. Dollars)


                January 24,                   2003       Six Months Ended    
(Inception) to       January 31,     January 31,       2006     2005     2006  
                    Operating Activities:                        Net loss $
 (5,823 ) $  (5,009 ) $  (83,104 )                          Adjustments to
reconcile net loss to cash:                                  Donated services
and expenses   700     650     4,150                            Change in
operating assets and liabilities:                                  Change in
accounts payable and accrued liabilities   (106 )   (2,700 )   2,894   Net Cash
Provided by Operating Activities   (5,229 )   (7,059 )   (76,060 )              
      Financing Activities:                        Capital contribution by an
officer (Note 2)   -     -     99        Proceeds from officer loan (Note 2)  
3,000     -     6,225        Proceeds from the sale of common stock   -     -  
  69,761   Net Cash Provided by Financing Activities   3,000     -     76,085  
                    Effect of Exchange Rate Changes on Cash   58     149     272
                      Increase (Decrease) in Cash   (2,171 )   (6,910 )   297  
                    Cash, Beginning of Period   2,468     10,672     -          
            Cash, End of Period $  297   $  3,762   $  297                      
                    Supplemental Disclosure of Cash Flow Information:          
             Cash paid during the period for:                                
 Income taxes $  -   $  -   $  -                  Interest $  -   $  -   $  -  

The accompanying notes are an integral part of these financial statements.

--------------------------------------------------------------------------------


INVISION CAPITAL INC. (An Exploration Stage Company)   NOTES TO FINANCIAL
STATEMENTS (Unaudited) (Stated in U.S. Dollars)


1.

BASIS OF PRESENTATION

The financial statements presented herein have been prepared by Invision Capital
Inc. (the “Company”) in accordance with the accounting policies in its audited
financial statements for the year ended July 31, 2005 as filed in its Form
10-KSB and should be read in conjunction with the notes thereto. The Company is
in the exploration stage in accordance with Industry Guide 7. On July 7, 2003,
the Company entered into an Option to Purchase and Royalty Agreement to acquire
an unproven mineral claim located in the Thunder Bay Mining Division, Ontario,
Canada (see Note 3).

In the opinion of management, all adjustments (consisting only of normal
recurring adjustments) which are necessary to provide a fair presentation of
operating results for the interim period presented have been made. The results
of operations for the periods presented are not necessarily indicative of the
results to be expected for the year.

Interim financial data presented herein are unaudited.

The Company’s functional currency is the Canadian dollar; however, the
accompanying financial statements and footnotes refer to United States (“U.S.”)
dollars unless Canadian dollars are specifically designated with “CDN”.

2.

RELATED PARTY TRANSACTIONS

An officer contributed office space to the Company for all periods presented.
The office space was valued at $100 per month based on the market rate in the
local area and is included in the accompanying financial statements as
contributed rent expense with a corresponding credit to additional paid-in
capital.

Officers have contributed administrative services to the Company since
inception. The time and effort has been recorded in the accompanying financial
statements based on the prevailing rates for such services, which equals $50 per
hour based on the level of services performed. The services are reported as
contributed administrative services with a corresponding credit to additional
paid-in capital.

During July and November 2005, the president advanced the Company CDN$4,000
(US$3,225) and $3,000 for working capital. The loan does not carry an interest
rate and is due on demand. The balance owed the officer is included in the
accompanying financial statements as indebtedness to related party”.

In January 2003, the Company sold 4,000,000 shares of its restricted common
stock to an officer for $4,000 ($.001/share).

--------------------------------------------------------------------------------


INVISION CAPITAL INC. (An Exploration Stage Company)   NOTES TO FINANCIAL
STATEMENTS (Unaudited) (Stated in U.S. Dollars)


3.

OPTION ON UNPROVEN MINERAL INTERESTS

On July 7, 2003, the Company entered into an Option to Purchase and Royalty
Agreement (the “Agreement”) to acquire an unproven mineral claim located in the
Thunder Bay Mining Division, Ontario, Canada. Under the terms of the Agreement,
the Company is required to:

1. Make cash payments and exploration expenditures as follows:

  Cash Payments     Exploration Expenditures                 Due Date          
                                                    CDN $  10,000     CDN   $  -
          CDN   $          Closing of Agreement     CDN $  -     CDN   $  35,000
          * CDN   $          June 30, 2004   CDN $  -     CDN   $  75,000      
    ** CDN   $          June 30, 2006   CDN $  -     CDN   $  100,000          
** CDN   $          June 30, 2007   CDN $  50,000     CDN   $  -           **
CDN   $          January 1, 2008


  *

During June 2004, the optionor reduced the amount of exploration costs to be
incurred through June 30, 2004 from CDN$35,000 to CDN$25,370. The Company paid
CDN$25,370 (US$18,787) in accordance with the revised terms of the Agreement.

        **

During June 2005, the optionor extended the remaining deadlines for completion
of the exploration program by a period of one year.


  2.

Make advance royalty payments of CDN$50,000 per year, commencing January 1,
2008, until termination of the Agreement.

        3.

Issue 250,000 shares of its common stock to the optionor upon commencement of
commercial production.

In addition to the above terms, the optionor will retain a four percent net
smelter royalty in the mineral claims.

4.

INCOME TAXES

The Company records its income taxes in accordance with SFAS No. 109,
“Accounting for Income Taxes”. The Company incurred net operating losses during
the periods shown on the financial statements resulting in a deferred tax asset,
which was fully allowed for; therefore, the net benefit and expense result in
$-0- income taxes.

--------------------------------------------------------------------------------

SCHEDULE "D”

to that Share Purchase Agreement
dated for reference as of the 5th day of April, 2006

EMPLOYMENT, SERVICE, CONSULTING & PENSION AGREEMENTS OF THE
COMPANY

  1.

Management Contract with Rainer Rotthaeuser.

        2.

Management Contract with Guenter Thiemann.

        3.

enclosure to Management Contract.

        4.

Consulting Agreement with Magdalena Rotthaeuser.

        5.

Consulting Agreement with Wolfgang D. Chittka.

        6.

Consulting Agreement with ETC – Environmental Technology Project Development and
Consulting GmbH.

        7.

Freelance Agreement with Gerhard Grotendorst.

        8.

Employment Agreement with Manfred Bernardi.

        9.

Employment Agreement with Josef Grotendorst.

        10.

Employment Agreement with Marco Grotendorst.

        11.

Employment Agreement with Monika Schildmann.


--------------------------------------------------------------------------------

SCHEDULE "E"

to that Share Purchase Agreement
dated for reference as of the 5th day of April, 2006

REAL PROPERTY & LEASES OF THE COMPANY

  1.

Lease Agreement between Magdalena Rotthaeuser and the Company with respect to
the premises located at Goethestr. 61, 45721 Haltern am See, extending for an
indefinite period, with monthly rent payable at a rate of €600 per month, plus
VAT.

        2.

Lease Agreement between Magdalena Rotthaeuser and the Company with respect to
the premises located at Halterner Str. 8, 46284 Dorstern, extending for an
indefinite period, with monthly rent payable at a rate of €491.15 per month.


--------------------------------------------------------------------------------


SCHEDULE "F"   to that Share Purchase Agreement dated for reference as of the
5th day of April, 2006   ENCUMBRANCES ON THE COMPANY'S ASSETS   None.


--------------------------------------------------------------------------------


SCHEDULE "G"   to that Share Purchase Agreement dated for reference as of the
5th day of April, 2006   COMPANY LITIGATION   None.


--------------------------------------------------------------------------------


SCHEDULE "H"   to that Share Purchase Agreement dated for reference as of the
5th day of April, 2006   PURCHASER LITIGATION   None.


--------------------------------------------------------------------------------


SCHEDULE "I"   to that Share Purchase Agreement dated for reference as of the
5th day of April, 2006   PATENTS AND TRADEMARKS OF THE COMPANY


    PATENT/TRADEMARK DATE OF PATENT     PATENT NAME     NUMBER APPLICATION   PCT
Application No.
No. PCT/EP2005/004581




April 28, 2005


Procedure and Sampling Device for the Winning of a Sample Medium containing
Water and/or Oil and/or Gas and/or Solid Material from a Drill Hole. PCT
Application No.
No. PCT/EP2005/008116
July 26, 2005

Material for Sealing in Well Sinking and for Backfilling of Underground
Cavities, especially Deep Bore Holes. PCT Application No.
No. PCT/EP2006/001096 February 8, 2005
Tube Well. PCT Application No.
No. PCT/EP2003/07714
- European Application Reference Number 03 817 507.1
- German Application Reference Number 103 94 249.1
- US Application Reference Number <unknown> July 16, 2003 Wells and Procedures
for the Regeneration of a Well. German Trademark
Application No. 305 68 335.1   “EDI” Trademark. German Trademark
Application No. 305 68 357.8   EDI Logo. German Trademark
Application No. 305 68 358.6   “EDIPOWER” Trademark.


--------------------------------------------------------------------------------


SCHEDULE "J"   to that Share Purchase Agreement dated for reference as of the
5th day of April, 2006   AGREEMENT AND DEED OF TRANSFER


--------------------------------------------------------------------------------

AGREEMENT AND DEED OF TRANSFER

THIS AGREEMENT AND DEED OF TRANSFER is dated for reference as of the ___ day of
___________, 2006.

BETWEEN:

EDI EXPLORATION DRILLING INTERNATIONAL HOLDING GmbH, a company duly formed under
the laws of Germany, with its principal office at Goethestrasse 61, D-45721
Haltern Am See, Germany

(hereinafter called the "Transferor")

OF THE FIRST PART

AND:

INVISION CAPITAL, INC., a corporation duly formed under the laws of Nevada with
its principal office at #205 - 1480 Gulf Road, Point Roberts, WA 98281

(hereinafter called the "Transferee")

OF THE SECOND PART

THIS DOCUMENT WITNESSES THAT for value received, the receipt and sufficiency of
which is hereby acknowledged, the Transferor DOES HEREBY assign to the
Transferee all of the Transferor’s shares, rights and interests in EDI
Exploration Drilling International GmbH, a limited liability company duly formed
under the laws of the Federal Republic of Germany, registered in the commercial
register of the District Court (Amtsgericht) Gelsonkirchen under commercial
registration No. HRB 8068, being a 100% ownership interest, free and clear of
all liens, charges and encumbrances, and Transferee DOES HEREBY accept such
assignment.

1.

The Transferor hereby represents to the Transferee that the Transferor has all
necessary authority to execute this Agreement and Deed of Transfer.

    2.

The Transferee hereby represents to the Transferor that the Transferee has all
necessary authority to execute this Agreement and Deed of Transfer.

    3.

The Transferee and the Transferor agree to enter into any other documents and
take such further actions as shall be necessary to give effect to this Agreement
and Deed of Transfer.

    4.

Notwithstanding execution of this document and the transfer of the ownership of
EDI Exploration Drilling International GmbH, the representations of the
Transferee and the Transferor made in the agreement among the Transferee, the
Transferor, EDI Exploration Drilling International GmbH, and Frank Rigney dated
for reference as of the 5th day of April, 2006, shall survive this transfer of
interest and remain in force and effect.

    5.

This Agreement may be executed in one or more counter-parts, each of which so
executed shall constitute an original and all of which together shall constitute
one and the same agreement.

IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the day
and year first above written.

EDI EXPLORATION DRILLING INTERNATIONAL INVISION CAPITAL, INC.
HOLDING GmbH

Per: ________________________________ Per: ________________________________
         Guenter Thiemann, Managing Director          John Boschert, President
and Director                            
         ________________________________                                   
         Rainer Rotthaeuser, Managing Director  


--------------------------------------------------------------------------------